FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

In re: STEPHANIE TRUVONNE             
HAWKINS,
                            Debtor,
                                            No. 04-17475

OHIO UNIVERSITY,                             BAP No.
                                          EC-03-01490-SPB
                         Appellant,
                                             OPINION
                v.
STEPHANIE TRUVONNE HAWKINS,
                      Appellee.
                                      
               Appeal from the Ninth Circuit
                 Bankruptcy Appellate Panel
  Brandt, Perris, and Smith, Bankruptcy Judges, Presiding

                Argued and Submitted
      November 15, 2006—San Francisco, California

                   Filed December 4, 2006

    Before: William C. Canby, Jr., John T. Noonan, and
             Richard A. Paez, Circuit Judges.

                     Per Curiam Opinion




                            19045
19046                   IN RE HAWKINS


                         COUNSEL

Donald M. Stevenson, Stockton, California, for the appellant.

Larry J. Cox, Rocklin, California, for the appellee.


                         OPINION

PER CURIAM:

   Ohio University appeals the judgment of the Bankruptcy
Appellate Panel (BAP) discharging Hawkins from a debt
resulting from a judgment against her for breach of contract
with the university. The BAP held that this debt and the
resulting judgment did not meet the criteria for a loan or edu-
cational benefit that are excluded from discharge under 11
U.S.C. § 523(a)(8).

  We adopt the opinion of the BAP and affirm its judgment.